Citation Nr: 1506818	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO. 12-02 606A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for an eye disability, to include myopia, photophobia and loss of vision.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1966 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.


FINDINGS OF FACT

1. The most competent and probative evidence does not reflect that the Veteran experiences photophobia or loss of vision.

2. The Veteran's current visual impairment is attributed to myopia or refractive error, which is not a disease or disability within the meaning of applicable laws and regulations for which VA compensation may be awarded.


CONCLUSION OF LAW

Service connection for visual impairment, to include myopia or refractive error, is denied for lack of entitlement under the law.  38 C.F.R. § 3.303(c) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A VA letter issued in September 2010 satisfied the duty to notify provisions with respect to the service connection claim and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

With regard to the duty to assist, the claims file contains the Veteran's service treatment records (STRs), service personnel records, VA medical records, examination reports, and the statements of the Veteran.

VA also satisfied its duty to obtain a medical examination when required.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a).  In April 2011 the Veteran was provided with an examination (the report of which have been associated with the claims file).  The Board finds the examination is thorough and adequate and provides a sound basis upon which to base a decision with regard to the Veteran's claim.  The examiner personally interviewed and examined the Veteran, fully reviewed all medical evidence of record, and specifically addressed the symptoms listed in the relevant criteria in the potentially applicable diagnostic codes.  Moreover, neither the Veteran nor his representative has challenged the adequacy of the examination.

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 38 C.F.R. § 3.159.

II. Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319 at 321 (2007).

The Court of Appeals for Veterans Claims (Court) has held that lay evidence is competent and may be sufficient to establish a diagnosis of a condition when 1) a lay person is competent to identify the medical condition; 2) the lay person is reporting a contemporaneous medical diagnosis; or 3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Court has specifically held that tinnitus is capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran has asserted that he has vision loss and photophobia as a result of an in-service injury.  Specifically, in November 1967, the Veteran's eyes were burned when a battery exploded in his face.  The Veteran contends that he began wearing glasses in 1979 and his vision has steadily declined since service.

Service treatment records reflect that sparks from a battery struck the Veteran in both eyes in November 1967.  The Veteran experienced minimal photophobia at the time and no further treatment was required after two days.  A February 1966 medical examination revealed uncorrected visual acuity to be 20/25 in the right eye and 20/20 in the left.  Medical examinations conducted in January and August 1968 reflect a normal eye examination and uncorrected 20/20 vision bilaterally.  The Veteran specifically denied a history of eye trouble on a corresponding report of medical history, although he did report having worn glasses or contact lenses.

In April 2011, the Veteran was afforded a QTC examination to assess the nature and etiology of his claimed eye disability.  After an examination, the examiner diagnosed the Veteran with normal eyes and no loss of vision or photophobia.  However, the examination revealed that the Veteran's uncorrected distance vision was 20/100 bilaterally, and his near visual acuity was 20/40 in the right eye and 20/50 in the left.  His correct visual acuity was normal.  Further, the examiner concluded that after examining the Veteran for vision loss and possible damage related to the in-service injury, the Veteran's complaints of visual loss and photophobia are not caused by or the result of his in-service injury.

The Board notes that congenital or developmental defects, such as myopia or refractive error of the eyes, are not diseases within the meaning of applicable legislation providing compensation benefits.  38 C.F.R. § 3.303(c).

Based on the evidence described, the Board concludes that the weight of the evidence is against the Veteran's claim that his current bilateral visual acuity deficit is related to his service. 

The evidence shows that the Veteran entered active duty with vision noted as 20/25 in the right eye and 20/20 in the left eye.  At the time of separation, and following the in-service injury, the Veteran's visual acuity was 20/20 bilaterally.  Further, while he has claimed that he is currently experiencing loss of vision and photophobia, there is no corroborating medical evidence to support his claim.  Rather, the April 2011 examiner specifically found no evidence of photophobia or loss of vision.  Moreover, the evidence does not support a finding that the in-service battery explosion constituted a superimposed injury.  As described, service treatment records reflect that the Veteran was treated for two days in service without the need for further treatment.  The August 1968 medical examination report demonstrates that the Veteran's vision was normal at that time.  Lastly, by the Veteran's own admission, he did not begin wearing glasses until 1979, approximately 12 years after the incident.  In the absence of a superimposed disease or injury, service connection may not be allowed for myopia or refractive, as it is not (as previously noted) a disability entitled to service connection as it is congenital in nature.  38 C.F.R. §§ 3.303(c); VA ADJUDICATION PROCEDURE MANUAL M21- 1MR, pt. III, subpt. iv, ch. 4 § B, 10d. 

The Veteran's belief that his current eye disability has been aggravated by service is not competent evidence, as he is a layperson, and lacks the training to opine regarding medical etiology.  The question is a complex medical question not capable of resolution by lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Hence, a preponderance of the evidence is against the Veteran's claim of service connection for bilateral myopia, and it must be denied.


ORDER

Entitlement to service connection for an eye disability, to include myopia, photophobia and loss of vision, is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


